Exhibit 16.1 March 28, 2017 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated March 28, 2017, of KemPharm, Inc. and are in agreement with the statements contained in paragraphs 2, 3, 4 and 5 under "(a)"on page 2 therein. We have no basis to agree or disagree with other statements of the registrant contained therein. In addition, we have no basis to agree or disagree with other statements of the registrant contained in "(b)" on page 2 of the above referenced filing. /s/ Ernst & Young LLP Certified Public Accountants
